Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Brain Harris on 3-29-2021.
The application has been amended as follows: 
11. (Currently Amended) The method of claim 1, wherein the method is embodied in a computer program product comprising one or more computer-readable storage mediums and computer-readable program instructions which are stored on the one or more computer-readable mediums and executed by one or more processors.
12. (Currently Amended) The method of claim 1, wherein the method is embodied in a computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable storage mediums and program instructions which are stored on the one or more computer-readable storage mediums for execution by the one or more processors via the one or more memories and executed by the one or more processors.
13. (Currently Amended) A computer program product for confidence weighting relationships between complex entities in unstructured data, the computer program product comprising:
one or more computer-readable mediums; 
program instructions, stored on at least one of the one or more storage mediums, to extract, from a knowledge graph corresponding to the unstructured data wherein the knowledge graph comprises a set of tokens, an expressed relationship between a subset of the set of tokens, wherein tokens in the subset of tokens are related in the expressed relationship by a set of predicates;
program instructions, stored on at least one of the one or more storage mediums, to determine, in the unstructured data, a number of occurrences of the set of predicates; 
program instructions, stored on at least one of the one or more storage mediums, to determine, in the unstructured data, a number of occurrences of the expressed relationship; 
program instructions, stored on at least one of the one or more storage mediums, to compute, using a processor and a memory, and using the number of occurrences of the set of predicates and the number of occurrences of the expressed relationship, a confidence value; 
program instructions, stored on at least one of the one or more storage mediums, to assign the confidence value to the expressed relationship; 
program instructions, stored on at least one of the one or more storage mediums, to regard the expressed relationship as a sentence; and 
program instructions, stored on at least one of the one or more storage mediums, to count, in the number of occurrences of the expressed relationship, only those occurrences where an entirety of the sentence appears in the unstructured data.
14. (Currently Amended) The computer program product of claim 13, further comprising: 
            program instructions, stored on at least one of the one or more storage mediums, to normalize the set of predicates into a single complex predicate; and 
            program instructions, stored on at least one of the one or more storage mediums, to count, in the number of occurrences of the set of predicates, an occurrence where the complex predicate appears in the unstructured data in relation with a second subset of tokens in the set of tokens. 
16. (Currently Amended) The computer program product of claim 13, further comprising:
            program instructions, stored on at least one of the one or more storage mediums, to use a logarithm of the number of occurrences of the set of predicates as a crude confidence value of the expressed relationship, wherein the crude confidence value is unadjusted for a diversity in styles of expressions in the unstructured data, and wherein the confidence value accounts for the diversity in the styles of the expressions in the unstructured data.
17. (Currently Amended) The computer program product of claim 13, further comprising:
            program instructions, stored on at least one of the one or more storage mediums, to compute a logarithm of the number of occurrences of the set of predicates;
            program instructions, stored on at least one of the one or more storage mediums, to compute an inverse of the number of occurrences of the expressed relationship; and 
            program instructions, stored on at least one of the one or more storage mediums, to multiply the logarithm of the number of occurrences of the set of predicates with the inverse of the number of occurrences of the expressed relationship to obtain the confidence value. 
18. (Currently Amended) The computer program product of claim 13, further comprising:
program instructions, stored on at least one of the one or more storage mediums, to parse, using a parser application, using an existing language model, the unstructured data to generate a parse tree; 
program instructions, stored on at least one of the one or more storage mediums, to create, from the parse tree, the set of tokens, wherein a token in the set of tokens comprises a set of words found in the unstructured data; 
program instructions, stored on at least one of the one or more storage mediums, to insert the set of tokens in the existing language model to form an enhanced language model;
program instructions, stored on at least one of the one or more storage mediums, to re-parse the unstructured data using the enhanced language model to create the knowledge graph. 
19. (Currently Amended) The computer program product of claim 18, further comprising: 
            program instructions, stored on at least one of the one or more storage mediums, to identify, as a branch in the knowledge graph a set of edges between the tokens in the subset, each edge in the set of edges using a corresponding predicate in a set of predicates; 
program instructions, stored on at least one of the one or more storage mediums, to collapse the branch of the knowledge graph such that the subset of tokens become related by a single edge representing the set of predicates.
20. (Currently Amended) A computer system for confidence weighting relationships between complex entities in unstructured data, the computer system comprising:
one or more processors, one or more computer-readable memories and one or more computer-readable storage mediums; 
program instructions, stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories, to extract, from a knowledge graph corresponding to the unstructured data wherein the knowledge graph comprises a set of tokens, an expressed relationship between a subset of the set of tokens, wherein tokens in the subset of tokens are related in the expressed relationship by a set of predicates;
program instructions, stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories, to determine, in the unstructured data, a number of occurrences of the set of predicates; 
program instructions, stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories, to determine, in the unstructured data, a number of occurrences of the expressed relationship; 
program instructions, stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories, to compute, using a processor and a memory, and using the number of occurrences of the set of predicates and the number of occurrences of the expressed relationship, a confidence value; 
program instructions, stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories, to assign the confidence value to the expressed relationship; 
program instructions, stored on at least one of the one or more storage mediums, to regard the expressed relationship as a sentence; and 
program instructions, stored on at least one of the one or more storage mediums, to count, in the number of occurrences of the expressed relationship, only those occurrences where an entirety of the sentence appears in the unstructured data.

11. (Currently Amended) The method of claim 1, wherein the method is embodied in a computer program product comprising one or more computer-readable storage mediums and computer-readable program instructions which are stored on the one or more computer-readable mediums and executed by one or more processors.
12. (Currently Amended) The method of claim 1, wherein the method is embodied in a computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable storage mediums and program instructions which are stored on the one or more computer-readable storage mediums for execution by the one or more processors via the one or more memories and executed by the one or more processors.
13. (Currently Amended) A computer program product for confidence weighting relationships between complex entities in unstructured data, the computer program product comprising:
one or more computer-readable mediums; 
program instructions, stored on at least one of the one or more storage mediums, to extract, from a knowledge graph corresponding to the unstructured data wherein the knowledge graph comprises a set of tokens, an expressed relationship between a subset of the set of tokens, wherein tokens in the subset of tokens are related in the expressed relationship by a set of predicates;
program instructions, stored on at least one of the one or more storage mediums, to determine, in the unstructured data, a number of occurrences of the set of predicates; 
program instructions, stored on at least one of the one or more storage mediums, to determine, in the unstructured data, a number of occurrences of the expressed relationship; 
program instructions, stored on at least one of the one or more storage mediums, to compute, using a processor and a memory, and using the number of occurrences of the set of predicates and the number of occurrences of the expressed relationship, a confidence value; 
program instructions, stored on at least one of the one or more storage mediums, to assign the confidence value to the expressed relationship; 
program instructions, stored on at least one of the one or more storage mediums, to regard the expressed relationship as a sentence; and 
program instructions, stored on at least one of the one or more storage mediums, to count, in the number of occurrences of the expressed relationship, only those occurrences where an entirety of the sentence appears in the unstructured data.
14. (Currently Amended) The computer program product of claim 13, further comprising: 
            program instructions, stored on at least one of the one or more storage mediums, to normalize the set of predicates into a single complex predicate; and 
            program instructions, stored on at least one of the one or more storage mediums, to count, in the number of occurrences of the set of predicates, an occurrence where the complex predicate appears in the unstructured data in relation with a second subset of tokens in the set of tokens. 
16. (Currently Amended) The computer program product of claim 13, further comprising:
            program instructions, stored on at least one of the one or more storage mediums, to use a logarithm of the number of occurrences of the set of predicates as a crude confidence value of the expressed relationship, wherein the crude confidence value is unadjusted for a diversity in styles of expressions in the unstructured data, and wherein the confidence value accounts for the diversity in the styles of the expressions in the unstructured data.
17. (Currently Amended) The computer program product of claim 13, further comprising:
            program instructions, stored on at least one of the one or more storage mediums, to compute a logarithm of the number of occurrences of the set of predicates;
            program instructions, stored on at least one of the one or more storage mediums, to compute an inverse of the number of occurrences of the expressed relationship; and 
            program instructions, stored on at least one of the one or more storage mediums, to multiply the logarithm of the number of occurrences of the set of predicates with the inverse of the number of occurrences of the expressed relationship to obtain the confidence value. 
18. (Currently Amended) The computer program product of claim 13, further comprising:
program instructions, stored on at least one of the one or more storage mediums, to parse, using a parser application, using an existing language model, the unstructured data to generate a parse tree; 
program instructions, stored on at least one of the one or more storage mediums, to create, from the parse tree, the set of tokens, wherein a token in the set of tokens comprises a set of words found in the unstructured data; 
program instructions, stored on at least one of the one or more storage mediums, to insert the set of tokens in the existing language model to form an enhanced language model;
program instructions, stored on at least one of the one or more storage mediums, to re-parse the unstructured data using the enhanced language model to create the knowledge graph. 
19. (Currently Amended) The computer program product of claim 18, further comprising: 
            program instructions, stored on at least one of the one or more storage mediums, to identify, as a branch in the knowledge graph a set of edges between the tokens in the subset, each edge in the set of edges using a corresponding predicate in a set of predicates; 
program instructions, stored on at least one of the one or more storage mediums, to collapse the branch of the knowledge graph such that the subset of tokens become related by a single edge representing the set of predicates.
20. (Currently Amended) A computer system for confidence weighting relationships between complex entities in unstructured data, the computer system comprising:
one or more processors, one or more computer-readable memories and one or more computer-readable storage mediums; 
program instructions, stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories, to extract, from a knowledge graph corresponding to the unstructured data wherein the knowledge graph comprises a set of tokens, an expressed relationship between a subset of the set of tokens, wherein tokens in the subset of tokens are related in the expressed relationship by a set of predicates;
program instructions, stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories, to determine, in the unstructured data, a number of occurrences of the set of predicates; 
program instructions, stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories, to determine, in the unstructured data, a number of occurrences of the expressed relationship; 
program instructions, stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories, to compute, using a processor and a memory, and using the number of occurrences of the set of predicates and the number of occurrences of the expressed relationship, a confidence value; 
program instructions, stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories, to assign the confidence value to the expressed relationship; 
program instructions, stored on at least one of the one or more storage mediums, to regard the expressed relationship as a sentence; and 
program instructions, stored on at least one of the one or more storage mediums, to count, in the number of occurrences of the expressed relationship, only those occurrences where an entirety of the sentence appears in the unstructured data.


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUT WONG/Primary Examiner, Art Unit 2121